On Motion for Rehearing.
(December 28, 1896.)
This case having been heard upon pleadings and proofs, I filed an opinion on December 16, 1896, and directed a decree to be prepared in favor of the complainant. The defendants immediately gave notice of their intention to move for a rehearing, and for a reopening of the case, with leave to them to adduce additional evidence. Upon December 23,1896, and before decree entered, that motion was duly presented and argued. No adequate ground has been shown or sufficient reason advanced for permitting the introduction of further evidence. All that is known to the defendants now they knew during the taking of the proofs, and what they propose to offer seems to be cumulative merely. Upon the evidence as it stands, they deliberately rested their case; and the fact that, if they had foreseen that it would be regarded insufficient, they could and would then have made additions to it, does not entitle them to do so now; and a due regard for the right of the complainant to have this litigation regularly proceeded with and reasonably terminated forbids, under the circumstances, the granting of the retrogressive order which is asked for. Upon the evidence already taken, however, I will further *817consider tiie single question upon which a rehearing is sought, but only to the extent and in the manner following:
I will be pleased to be further advised upon two points, namely: (1) Does the Booth patent, on its face, disclose the invention of the patent in suit? And (2) did Booth, or any one else, prior to the application of Bywaler, make any material which, in the sense of the patent law, is "the same as the Bywater patented fabric? I do not desire any additional aid from counsel, except upon the points stated; and, in view of the very full discussion of which 1 already have had the beneñt, I do not purpose to hear any further oral argument. What is called for, and will be considered, is a condensed brief on each side, directing attention specifically to the evidence bearing upon the above questions, and the positions and propositions of counsel with respect thereto. No affidavits will be received. Eight-days are allowed for filing defendants’ brief, and for service of two copies thereof on complainant’s counsel; and, for filing and like service of complainant’s brief, eight days from time of service of defendants’ brief are allowed. Subject to the limita ti on and restrictions imposed by this memorandum, the defendants’ motion for a reargnment is granted.